Citation Nr: 1122767	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating for status post meniscectomy of the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for loss of motion of the right knee due to degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied the Veteran's claims for increased ratings for status post meniscectomy of the right knee and for loss of motion of the right knee due to degenerative joint disease.  

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011 in Seattle, Washington; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1. Development of the record is sufficiently complete to permit fair and just resolution of the claims, and there has been no prejudicial failure of notice or assistance to the appellant.

2. The Veteran's right knee, status post meniscectomy, has been manifested by pain, tenderness, crepitus, but no more than slight recurrent subluxation or lateral instability.

3. The Veteran's degenerative joint disease and arthritis of the right knee has been manifested by full extension and flexion limited to 120 degrees at worst, with end of range pain.

4. The Veteran's right knee is manifested by symptoms analogous to symptomatic removal of the semilunar cartilage.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for based on instability due to status post meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2. The criteria for a rating in excess of 10 percent for loss of motion of the right knee due to degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

3. The criteria for a separate 10 percent disability rating for residuals of right knee meniscus surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased disability ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disabilities.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of the disabilities and the effects that the disabilities have on his employment.  A May 2009 letter further provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased disability evaluations.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be veteran specific).  The Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service private and VA treatment records, lay statements, and testimony.  

In addition, the Veteran was afforded VA examinations in December 2007 and November 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disabilities.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for a right knee disorder status post ACL repair by a March 1995 rating decision.  Service connection was awarded for degenerative joint disease, right knee, by a September 2006 rating decision.  The current appeal stems from October 2007 claims for increased disability ratings.  The Veteran contends that he is entitled to disability ratings in excess of 10 percent for a right knee disorder status post meniscectomy and for degenerative joint disease of the right knee in light of two failed ACL reconstructive surgeries.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent evaluation.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Also relevant in this case is Diagnostic Code 5003, which provides the rating criteria for degenerative arthritis.  This diagnostic code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 (knee, other impairment) or 5258-5259 (cartilage impairments), and 5010 (for arthritis due to trauma), where there is X-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Turning to the evidence, a September 2007 private treatment note shows that in 1992, the Veteran underwent right knee ACL reconstruction surgery with a patellar tendon autograft.  In April 2006, he underwent a revision ACL reconstruction with a hamstring autograft.  Since the April 2006 reconstructive surgery, the autograft has failed.  Symptoms included increased pain with occasional instability, tenderness throughout the knee, and pain and tenderness over the external tibial hardware.  Past failed treatments included physical therapy, home exercises, an ACL brace, and activity modifications.  

Upon physical examination at the private September 2007 appointment, previous multiple wounds were healed and mild-to-moderate quadriceps atrophy was noted.  Range of motion was near 0 degrees of full extension to 130 degrees of limited flexion.  Stability testing showed a 1-2+ Lachman's test and anterior drawer testing had a soft endpoint.  Posterior drawer and Varus/Valgus were negative.  Review of previous x-rays showed mild degenerative changes with multiple hardware throughout the knee.  MRI images showed a partial-thickness verses full-thickness ACL graft tear with mild degenerative changes.  In regards to future treatment, the September 2007 physician opined that a second ACL revision would not have a very high success rate.  

In December 2007, the Veteran was afforded a VA QTC examination.  The Veteran's posture and gait were within normal limits and no assistive devices were required for ambulation.  Symptoms of the right knee included constant localized aching pain with physical activity, weakness when walking long distances, instability when walking down hill, stiffness or swelling stiff at times, occasional locking, and feelings of the knee giving out.  The Veteran denied heat, redness, lack of endurance, fatigability, and dislocation.  Alleviating factors included rest and medication

Upon physical examination in December 2007, there was no tenderness, disfigurement, ulceration, adherence, instability, subluxation, guarding of movement, tissue loss, inflammation, edema, or keloid formation.  Range of motion of the right knee measured from 0 degrees of full extension to 132 degrees of flexion, with pain at 10 degrees.  Joint function of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Stability testing of the anterior and posterior cruciate ligaments were abnormal with slight instability.  Stability testing of the medial and lateral collateral ligaments, medial and lateral meniscus, and anterior and posterior cruciate ligaments were all within normal limits.  The established VA diagnosis of right knee arthritis due to trauma with other impairment was changed to degenerative joint disease status post surgery with scars.  Effects of the right knee condition on the Veteran's daily activity was said to be "much less than in the past," however, he was unable to go out and do things with his wife as he used to.

In March 2009, the Veteran's Notice of Disagreement stated that his right knee disability has deteriorated due to the passage of time and two failed ALC reconstruction surgeries.  He stated that the December 2007 VA examiner did not order an x-ray or even touch his right knee.  He stated that his knee has deteriorated to the point that he cannot walk straight and there is no stability.  He could not even do the simplest bend without pain.

In April 2009, the Veteran presented for a VA orthopedic consultation.  Complaints of pain and instability with walking downhill and on level ground were noted.  The Veteran rated his right knee pain at a 3 out of 10, with 10 being the worst.  He was no longer able to hike or ride a bike.  Upon physical examination, range of motion was from 0 degrees of full extension to 130 degrees of limited flexion.  The knee was stable to Varus/Valgus testing and posterior drawer testing was negative.  However, a grade 2B Lachman's, a positive pivot shift, and a positive anterior drawer test were noted.  Review of a December 2008 x-ray showed osteophyte formation which indicated that arthrosis from previous ACL reconstructions.  Two metal interfering screws were noted in the tibia and femur.  A January 2009 MRI showed a ruptured ACL.  Chondromalacia was present in the medial and lateral femoral condyles.  It was noted that some of the complaints of pain and instability may be due to underlying arthritis.  It was further noted that the Veteran may require a total knee replacement in a few years.  In attempts to minimize the Veteran's pain, he was referred to physical therapy.  

In May 2009, a VA physical therapy treatment note showed that the knee felt unstable, however, the Veteran continued to exercise as tolerated.  Prolonged weight bearing and walking tended to increase the pain and cause swelling.  A maximum walking tolerance of 15 minutes was noted.  Aggravating factors included walking, inclined surfaces, stairs, and biking.  Alleviating factors included rest and non-weight bearing activity.  The Veteran reported minimal pain with non-weight bearing activities and he rated pain at a level 5 out of 10 with activity.  Occupationally, the Veteran worked as an accountant where he was sitting most of the time.  Upon physical examination, it was noted the Veteran walked with a good pace, however, he demonstrated mild right lower extremity antalgia.  Range of motion was within normal limits and pain free with regard to patellar mobility, however, right hip internal rotation was mildly hypo-mobile.  Upon stability testing, lateral laxity was greater than medial laxity.  

In July 2009, the Veteran's VA Form 9 reiterated his belief that the December 2007 QTC examination was inadequate.  He stated that an adequate examination would show the complexity of his service-connected right knee injury.

In April 2010, a VA orthopedic treatment note shows that the Veteran suffered a "mild hyperextension injury" 1 month prior.  The Veteran described very true symptoms of instability that seemed to limit his daily activities and he clearly had functional-type instability with activities of daily living.  Physical examination of the right knee was remarkable for grade 3B Lachman's test with a positive pivot shift.  Anterior drawer testing was positive.  Varus/Valgus stress testing was stable at 0 and 30 degrees.  Posterior drawer testing was negative.  While there was no palpable Baker's cyst in the medial area where one would normally be located, there was reproducible tenderness.  Weight bearing images showed reasonably preserved lateral and patellofemoral joint space.  It was noted that the Veteran's symptoms were consistent with functional instability and formal aggressive physical therapy was recommended.  

An April 2010 physical therapy note shows that the Veteran reported slowing down his gait to be cautious due to a re-injury one month prior.  He reported feelings of hyperextension and constant dull aching pain.  He denied locking, popping, or clicking.  Range of motion testing showed slight hyperextension and flexion was limited to 135 degrees.  Stability testing showed anterior drawer laxity and mild Varus/Valgus laxity without pain.  

In November 2010, the Veteran was afforded a VA examination.  His symptoms included pain, weakness, stiffness, swelling, and giving way.  He denied symptoms of heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as 4 times per day lasting for 1 hour each precipitated by physical activity, driving, and sitting.  Alleviating factors included rest and absence of movement.  On a scale of 1 to 10, with 10 at worst, he reported a severity level of 7.  Functional impairment during flare-ups included pain when walking or biking, instability, and limitation of motion.  The Veteran reported that he could ride a bike and walk for a maximum of 10 minutes.  He stated that when walking or standing, it felt like the knee wanted to give out.   He reported feeling like his knee joint was sliding when walking down hill or up an incline.  He reported pain in back of the knee after driving or sitting for a long time.  The Veteran denied any episodes of incapacitation during the last 12 months.  

Upon physical examination, 6 scars were noted.  None of which were painful on examination or showed the presence of skin breakdown.  They were all superficial scars with no underlying tissue damage.  Inflammation, edema, and keloid formation were absent.  None were disfiguring or limited the Veteran's motion or function.  The Veteran's posture was normal and he walked with a normal gait.  There was no evidence of abnormal weight bearing, callosities, or unusual shoe wear patterns.  Use of a brace on the right knee was required for ambulation due to feelings of pain and instability.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malignancy, drainage, or subluxation.  Crepitus was present.  There was no genu recurvatum or locking pain.  Range of motion was 0 degrees of full extension to 120 degrees of flexion, with pain at 120 degrees.  There was no additional limitation due to pain, weakness, fatigue, lack of endurance, or incoordination upon repetitive use.  Stability testing revealed that the anterior and posterior cruciate ligaments, the medial and lateral collateral ligaments, and the medial and lateral meniscus test were within normal limits.  

In January 2011, a VA orthopedic treatment note showed that use of an ACL knee brace.  Range of motion was from 0 degrees of normal extension to 135 degrees upon flexion.  Varus/Valgus stress testing was normal, however, there was no endpoint with anterior stress testing.  X-ray images showed mild arthritis.  

In April 2011, the Veteran, his representative, and the Veteran's wife testified at a Travel Board hearing.  The Veteran's representative requested a new VA examination due to his incorrect assertion that the last VA examination of record (November 2010) was over 2 years old.  The Veteran testified that his right knee disabilities have limited his ability to navigate the stairs in his home, he is no longer able to walk or hike with his wife due to pain and the absence of ligaments and cartilage in his right knee, he is no longer able to hike on trails for longer than 10 minutes, and he cannot move as fast as he used to.  The Veteran's wife testified that she often has to bring the Veteran his toothbrush and shaving items because it is so difficult for him to navigate stairs.  The Veteran stated that because the ACL in his right knee is broken, there is movement in his knee when walking downhill which causes his knee to swell.  He stated that he will only take over-the-counter pain medications due to his concern of masking the pain and reinjuring his knee.  Consequently, he stated that he lives with the pain and curtails his activity.  Occupationally, the Veteran stated that he works a desk job in accounting.  He stated that he had to take nearly one month off of work following the April 2006 surgery and he has had to take time off of work for treatment, examinations, or his knee gives out on him or is re-injured.  He stated that he tries to refrain from seeking treatment unless absolutely necessary because he must request leave time at work.  In regards to the VA examinations of record, the Veteran stated that he disagreed with the QTC examination's diagnosis because it was hastily and superficially done.  Specifically, an MRI was not performed, nor was his knee physically examined in a weight bearing position.  He stated that in actual practice, he is unable to bend his knee more than 90 degrees without pain when it is weight bearing.  He stated that his knee is very unstable and has given out numerous times.  When performing weight bearing activities, he stated that he is unable to bend his knee without pain.  

In regards to the claim for an increased rating for loss of motion of the right knee due to degenerative joint disease, having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that such disability is properly evaluated as 10 percent disabling.  As noted above, a 10 percent disability rating is warranted under Diagnostic Codes 5260 and 5261 for limitation of flexion of the knee to 45 degrees and limitation of extension of the knee to 10 degrees.  Here, the medical evidence of record shows that the Veteran's right knee range of motion was from 0 to at least 120 degrees, with pain.  Thus, the medical evidence of record does not show that a compensable disability rating is warranted under either Diagnostic 5260 or 5261. 

The Veteran has been shown on X-ray examination to have degenerative joint disease and arthritis in the right knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  Here, the Veteran has noncompensable limitation of motion of his right knee.  However, he has been granted a 10 percent disability rating for his knee under a diagnostic code predicated upon limitation of motion (Diagnostic Code 5260).  As the Veteran is already in receipt of a 10 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  Even taking into account the limitation of motion due to pain, his right knee disability is still noncompensable under VA regulations.  38 C.F.R. §4.40, 4.45; DeLuca, supra. 

In regards to the claim for an increased rating of the right knee status post meniscectomy, such disorder is currently rated under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the Veteran's right knee, status post meniscectomy is properly evaluated as 10 percent disabling.  Specifically, the competent medical evidence shows that the right knee instability was slight or mild at worst and it appears to be only intermittent or occasional instability.  In that regard, the Veteran reported in September 2007 that instability was occasional, and as of November 2010, instability was not found upon examination.  Moreover, there is no evidence in the record that such instability has caused the Veteran to lose his balance or fall, and for most part, his gait and posture were said to be normal. 

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there is a history of meniscus tear and surgery in the right knee, there is no objective medical evidence of dislocation with frequent episodes of locking and effusion into the joint.  

However, under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the medical evidence of record indicates that the Veteran underwent right knee partial meniscectomy and two unsuccessful ACL reconstructive surgeries.  Physical examinations of the knee revealed chondromalacia and crepitus.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of crepitus, chondromalacia, and tenderness are attributable, at least in part, to the documented cartilage injury and resulting surgeries.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5259.

The Board also finds that Diagnostic Codes 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed right knee disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA and private treatment and examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Accordingly, the Board finds that the preponderance of the evidence is against the claims for evaluations in excess of those assigned.

The Board has also considered whether the Veteran's service-connected right knee disabilities present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that a referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's right knee disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted with respect to the claimed right knee disabilities.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against findings that the Veteran warrants ratings higher than those assigned by this decision and entitlement to ratings in excess of 10 percent for the claimed disabilities are denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for status post meniscectomy of the right knee is denied

Entitlement to a rating in excess of 10 percent for loss of motion of the right knee due to degenerative joint disease is denied.

Entitlement to a separate 10 percent disability rating for residuals of right knee meniscus surgery is granted. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


